Citation Nr: 1218415	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  06-35 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1977 to December 1981. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  

The Veteran attended a Board hearing in January 2009 before a Veterans Law Judge (VLJ) who is no longer a member of the Board.  A transcript of the hearing has been associated with the claims file.  The Veteran was offered an opportunity to attend a new hearing, and said hearing was scheduled for January 2011.  The Veteran failed to appear for the hearing.  Therefore, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704(d) (2011). 

In April 2009, July 2010, and March 2011, the appeal was remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The development has been completed, and the case is now returned to the Board for appellate disposition.

The Board notes that the RO originally adjudicated the appeal as two separate claims, i.e., entitlement to service connection for schizoaffective disorder and entitlement to service connection for generalized anxiety disorder.  However, during the course of the appeal, the medical evidence revealed additional diagnoses of acquired psychiatric disorders, to include depression, dysthymic disorder, adjustment disorder, and affective disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in March 2011, the Board recharacterized the issue as shown on the first page of this decision. 



FINDING OF FACT

The Veteran's acquired psychiatric disorder was not manifested during his period of active military service, is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from the military, and is not shown to be causally or etiologically related to his active military service, to include in-service fuel exposure.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.156, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) appellant status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in December 2005 and June 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his service connection claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Letters dated in May 2006 and December 2009 also provided the Veteran with the information and evidence necessary to establish a disability rating and an effective date pursuant to Dingess/Hartman, supra.  

All of these notices were not provided prior to the initial unfavorable RO adjudication in February 2006.  However, after providing these notices, the RO/AMC readjudicated his claim in the May 2010, February 2012, and April 2012 Supplemental Statements of the Case (SSOCs) based on any additional evidence received in response to the additional notices and since the initial rating decision at issue.  This is important to point out because if, as here, the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a Statement of the Case (SOC) or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs, disability benefits records from the Social Security Administration (SSA), and post-service VA and private treatment records have been obtained.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  The Veteran has also been provided a VA examination and medical opinion regarding the etiology of his acquired psychiatric disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this regard, the Board finds that such examination is more than adequate, as it is predicated on a full reading of the Veteran's STRs and post-service treatment records in the claims file.  Additionally, the opinion considered all of the pertinent evidence of record, to include service and post-service treatment records as well as the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill two duties to comply with the above regulation.  These duties consist of: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ specifically noted the issues as entitlement to service connection for schizo-affective disorder and for generalized anxiety disorder.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of this appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder, which might have been overlooked or was outstanding, that might substantiate the claim.  The representative and the VLJ specifically asked the Veteran about continuity of his psychiatric symptomatology since his military discharge. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence that related the Veteran's acquired psychiatric disorder to his active military service.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its April 2009, July 2010, and March 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The April 2009 Remand directed the AMC to provide the Veteran with an additional VCAA notice letter, which he was provided in June 2009.  The Remand also directed the AMC to readjudicate the claim, which was completed in the May 2010 SSOC.

The July 2010 Remand directed the AMC to schedule the Veteran for another Board hearing, as the prior VLJ at the January 2009 hearing had since left the Board.  As previously stated, the Veteran was offered an opportunity to attend a new hearing, and said hearing was scheduled for January 2011.  The Veteran failed to appear for the hearing.  

The March 2011 Remand directed the AMC to obtain any records relevant to the Veteran's psychiatric treatment and/or evaluation from any pertinent facility at Lackland Air Force Base, to include Wilford Hall Medical Center, for the period from December 1977 to April 1978, but specifically January 1978, from any appropriate source.  In April 2011, the AMC made a request to the Joint Services Records Research Center (JSRRC) for all records from the Lackland Air Force Base, to include Wilford Hall Medical Center, dated in January 1977 and from December 1977 to April 1978.  The AMC mistyped January 1977 instead of January 1978.  However, records dated in January 1978 were still included in the request for records for the period from December 1977 to April 1978.  Following this request, in July 2011, JSRRC responded that no records dated in 1977 or 1978 could be located.  The Veteran was informed of the unavailability of these records in letters from the AMC dated in July 2011 and September 2011.  He was afforded the opportunity to submit copies of these records.  In September 2011, the AMC made a Formal Finding regarding the unavailability of these records.  In a March 2012 statement, the Veteran's representative asserted that the AMC had not complied with the Board's March 2011 remand directives because the AMC requested January 1977 records instead of January 1978 records.  However, as the Board has described, the January 1978 records were requested (and found to not exist) because the AMC requested records for the period from December 1977 to April 1978, which includes records dated in January 1978.

The March 2011 Remand also directed the AMC to provide the Veteran with a VA examination and to readjudicate the claim.  The Veteran was afforded a VA examination in September 2011, and his claim was readjudicated in SSOCs dated in February 2012 and April 2012.

Therefore, the Board finds that there has been substantial compliance with all of its remand directives.  No further action is required to comply with the remand directives.  See Dyment, 13 Vet. App. at 146-47; Stegall, 11 Vet. App. at 268.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II.  Analysis

The Veteran seeks service connection for his acquired psychiatric disorder.  Specifically, at his January 2009 Board hearing, the Veteran testified that he was exposed daily to aircraft fuel during military service while working as a fuel specialist, thus contributing to the development of his acquired psychiatric disorder.  

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by the active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after the military discharge, when all of the evidence, including that pertinent to the military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disorder; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Certain diseases, chronic in nature, may also be presumed to have been incurred during the active military service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during the military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Psychoses has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In regard to the first element necessary to establish service connection, i.e., a current disability, the Veteran was diagnosed with generalized anxiety disorder at the September 2011 VA examination.  Therefore, the Veteran has a current diagnosis for the purposes of establishing service connection.

The Board notes that the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) reflects that his primary Military Occupational Specialty (MOS) was fuel specialist, which he held for three years and eight months.  The Veteran's STRs show that his September 1977 military entrance examination was normal.  A January 1978 in-service notation indicates that the Veteran attended a follow-up mental health appointment at Wilford Hall Medical Center at Lackland AFB; however, records from the initial appointment are not contained in the claims file.  As stated above, the AMC determined that these records were unavailable.  There are no other findings, complaints, symptoms, or diagnoses attributable to the Veteran's acquired psychiatric disorder. 

Post-service, the Veteran was first treated for his acquired psychiatric disorder by private physicians in 1995.  He left the active military service in 1981 and did not complain of symptoms to a medical provider until almost fifteen years later.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

A SSA psychiatric examination in March 1998 diagnosed the Veteran with several psychiatric diagnoses, all secondary to his general medical condition.

In a May 2005 statement, Dr. S. determined that the Veteran suffered from anxiety, which "may be" related to hydrocarbon fuel exposure from his Air Force military service.  

The record also contains an August 2005 psychological evaluation conducted by Dr. F., in which he indicates that the Veteran experienced a disturbing traumatic event in the past, reportedly his military experience, which continues to distress him and produce recurrent episodes of anxiety.  

In August 2011, the Veteran was provided a VA examination.  The VA examiner, following a physical examination, an interview with the Veteran, and a review of the claims file, diagnosed generalized anxiety disorder.  The examiner determined that it is less likely as not (less than 50/50 probability) that the Veteran's acquired psychiatric disorder is caused by or a result of his active military service.  The examiner reasoned that there is only one mental health note dated in January 1978 in the STRs.  The January 1978 treatment record refers to a follow-up appointment in which the Veteran had no complaints and no mental health disorder was found.  Subsequent records of court testimony by the Veteran indicate that while he reportedly experienced anxiety in his military job, he did not seek mental health treatment.  The examiner determined that there was no evidence to confirm the presence of an anxiety disorder during the Veteran's active military service.

The August 2011 VA examiner considered the private medical evidence in forming his medical opinion.  Regarding Dr. S's opinion relating the fuel exposure to the acquired psychiatric disorder, the VA examiner stated that this opinion "may have merit," but it does not in itself convincingly show that the Veteran's acquired psychiatric disorder was caused by his work during his active military service.  Instead, the VA examiner suggested that the Veteran's acquired psychiatric disorder may be related to his past alcohol abuse.  

Regarding whether the Veteran's acquired psychiatric disorder manifested within one year from his military discharge, the August 2011 VA examiner stated that there was no evidence in the records of such an occurrence, and the Veteran gave no such history in the interview conducted for the examination.  
In summary, the August 2011 VA examiner determined that it is less likely as not (less than 50/50 probability) that the Veteran's acquired psychiatric disorder was caused by his active military service, or manifested within one year of his military discharge in 1981.

There are a line of precedent cases discussing the probative value of opinions that are equivocal, i.e., which essentially state that it is possible the disorder at issue is attributable to the Veteran's active military service.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  These cases make clear that, while an absolutely accurate determination of etiology is not a condition precedent to granting service connection, a doctor's opinion phrased in terms tantamount to "may" or "could" be related to the military service is an insufficient basis for an award of service connection.  The Court stated that this phrase is similar to saying the disorder in question "may or may not"" be related to the military service.  Obert v. Brown, 5 Vet. App. 30 (1993); see Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

It is clear that Dr. S. merely contemplated that it was possible that the Veteran's acquired psychiatric disorder is related to his active military service, as evidenced by the physician saying the disorder "may" be related to his in-service fuel exposure.  However, Dr. S. did not provide any rationale for this speculative medical opinion.  Dr. S. also did not review the Veteran's claims file, or cite to any medical literature, in providing his medical opinion.  Similarly, Dr. F. also did not review the Veteran's claims file, provide rationale, or cite to any medical literature, in providing his statement.  Dr. F.'s statement was based solely on the Veteran's reported history. Therefore, these are insufficient medical evidence to substantiate the Veteran's claim.  Id.

In contrast, the Board accords great probative weight to the August 2011 VA examiner's opinion as such was predicated on an interview with the Veteran wherein he reported that in-service anxiety; a review of the STRs; and, a physical examination, to include diagnostic testing.  Moreover, the August 2011 VA examiner's opinion contained clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the August 2011 VA examiner's opinion.  

Thus, the Veteran's contentions notwithstanding, none of the physicians who have had occasion to evaluate or examine him have unequivocally attributed his acquired psychiatric disorder to his active military service, to include his in-service fuel exposure.  

Also, since there is no indication of psychoses within the one-year presumptive period after the Veteran's active military service ended in 1981, he is not entitled to application of the special presumptive provisions that might otherwise warrant granting his claim for service connection.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that the Veteran contends, on his own behalf, that his current acquired psychiatric disorder is related to his active military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's acquired psychiatric disorder and any instance of his military service, to include fuel exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service fuel exposure and anxiety, and his current symptomatology related to his acquired psychiatric disorder, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such complex medical questions.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service fuel exposure and his current acquired psychiatric disorder.  In contrast, the August 2011 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the Veteran's in-service fuel exposure, as well as the current nature of his acquired psychiatric disorder, to include utilizing specialized diagnostic testing.  Therefore, the Board accords greater probative weight to the August 2011 VA examiner's opinion than the Veteran's lay statements.

Additionally, to the extent that the Veteran has contended that he has experienced psychiatric symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to not be credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.   Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that post-service treatment records are negative for any complaints, treatment, or diagnoses referable to the Veteran's acquired psychiatric disorder until 1996 - almost fifteen years after his military discharge.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had psychiatric symptomatology since his active military service are inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertions of continuity of psychiatric symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of psychiatric symptomatology to be not credible.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.






(CONTINUED ON THE NEXT PAGE)
ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


